

115 HR 6090 IH: Artificial Intelligence Reporting Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6090IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mrs. Lawrence introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for a report by the Committee on Technology of the National Science and Technology
			 Council on machine learning and artificial intelligence.
	
 1.Short titleThis Act may be cited as the Artificial Intelligence Reporting Act of 2018 or the AIR Act of 2018. 2.Report on machine learning and artificial intelligenceNot later than 120 days after the enactment of this Act, and annually thereafter, the subgroup on Machine Learning and Artificial Intelligence of the Committee on Technology of the National Science and Technology Council shall submit to the Committee on Oversight and Government Reform and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing—
 (1)a strategic plan for unclassified machine learning and artificial intelligence research and development, in consultation with the Networking and Information Technology Research and Development program and appropriate subgroups of such program, including the Robotics and Intelligent Systems Interagency Working Group;
 (2)the use and status of unclassified machine learning and artificial intelligence applications across the Federal Government; and
 (3)efforts taken to enhance the Federal research and development enterprise by embracing a diverse workforce.
			